Report of the Independent International Fact-Finding Mission on the Conflict in Georgia (debate)
The next item is the Commission statement on the report of the Independent International Fact-Finding Mission on the Conflict in Georgia.
Madam President, on a point of order, I wish to protest against manipulation by somebody in the secretariat. A list was provided for the debate on the fact-finding mission to Georgia, but names of certain speakers, including mine, have been deleted. I therefore request my speaking time in accordance with what had been arranged until the last minute. I request the floor after Mr Kasoulides.
Mr Landsbergis, it appears that there are only speakers on behalf of the groups, and you already have a speaker on behalf of the PPE Group. However, what I can offer you is to take you under the catch-the-eye procedure.
Member of the Commission. - (RO) I am pleased to have the opportunity today to discuss Georgia with you. Less than one year after the armed conflict with Russia, Georgia is facing numerous challenges which are of direct interest to the European Union, and we must give this country our undivided attention.
The report from the Independent International Fact-finding Mission on the Conflict in Georgia, overseen by the Swiss ambassador, Heidi Tagliavini, was compiled at the European Union's request based on the Council's decision. However, it is totally independent and the European Union has not been involved at all in the process of drafting it, nor had anything to do with its content. Consequently, I will not go into detail on its results.
We believe that the report has achieved its main aim, which was to provide explanations for the events which took place in August 2008, as well as for the main causes of the conflict. The report clearly highlights, as often happens in conflict situations, that no single party is to blame for the conflict. Both Georgia and Russia are criticised for their actions. Another lesson identified in the report is the need for quicker and more decisive action by the international community in extremely tense situations which may degenerate into violence.
The European Union firmly maintains the commitments it has assumed with regard to Georgia's territorial integrity. At the moment, we should focus our efforts on avoiding future conflicts and resolving ongoing tensions peacefully, as this is the only way to long-term prosperity and stability in the region.
Ladies and gentlemen, the war has left a profound impression on Georgians and the country is still facing fundamental problems, such as meeting the basic needs of thousands of displaced persons. As a result, I am pleased to say that the implementation of the package of post-conflict assistance prepared by the European Commission with support from Member States and other parties is working well. As you are aware, the European Commission's package provides assistance of up to EUR 500 million for the 2008-2010 period. Some of the areas which the package focuses on include the needs of displaced persons inside the country and on economic measures aimed at generating economic growth and stimulating job creation. In addition, the European Commission has proposed that Georgia should benefit from macrofinancial assistance amounting to EUR 46 million to help this country overcome the impact of the financial and economic crisis.
At present, the European Union monitoring mission in Georgia is still the only international presence monitoring the situation in the country. This mission plays an essential role, but we would still like to see its activities extended across the whole territory. The talks in Geneva, co-chaired by the European Union, OSCE and the UN, offer a unique opportunity for political dialogue with all the partners. We will continue to undertake every effort to promote constructive discussions which will lead to concrete results.
At the moment, the working party for displaced persons inside the country and humanitarian aspects, co-chaired by the European Commission and UNHCR, is discussing a set of measures intended to be accepted for returning refugees and displaced persons within the country and other displaced persons. At the same time, in Abkhazia and South Ossetia, the two mechanisms for preventing and responding to incidents are yielding some positive results in terms of reducing the number of incidents and facilitating the crossing of the borders by these persons.
Taking into account the events of the recent past, it is important to reinforce stability, security and prosperity in Georgia. The need for economic and political reforms in this country is greater than ever. The Eastern Partnership, launched in Prague in May, is an important framework for strengthening the support we give Georgia, both bilaterally and through multilateral cooperation with other partners in the region. One key element is the proposal to establish stronger political and commercial relations. According to the Eastern Partnership, the External Relations Council agreed in September that the directives on negotiating new agreements must be prepared for all three countries in the Southern Caucasus, including Georgia.
Apart from strengthening our political relations, we will propose that the new agreement with Georgia should include the creation of an expanded, comprehensive free trade area. It is important to mention that such an area would ensure the gradual alignment of Georgia's economy with the EU internal market. It goes without saying that this ambitious long-term objective will still require Georgia to make and support efforts aimed at implementing reforms. Negotiations on an expanded, comprehensive free trade area will only start after the necessary conditions have been fulfilled.
Allow me to add that, as far as relations with Georgia are concerned, our action to step up contacts between people is making progress. The Commission has concluded the negotiations on an agreement to facilitate a visa waiver and ensure readmission, the text for which is available in the Council. We hope that the procedures can be finalised as soon as possible.
Ladies and gentlemen, I believe that we all agree that Georgia is a key player in our neighbourhood. Consequently, it is of paramount importance for us to keep our commitments in this country in order to help it resolve the numerous challenges it is facing, particularly with regard to pursuing its reform programme. As Georgia makes real progress in implementing political and economic reforms, the EU's relations with Georgia will become deeper and closer.
on behalf of the PPE Group. - Madam President, first of all, we take note of the report just given to us on the independent fact-finding mission. It is very difficult in circumstances like these to say who started things and who followed. What is important is that the facts remain on the ground a year after this conflict, and that they violate a number of principles which the European Union has to support.
First, as you said Mr Commissioner, there is the principle of support for the territorial integrity of Georgia. All our diplomatic and other actions should never encourage UDIs or separatisms. Faits accomplis created by the use of force are not acceptable and can never be acceptable.
Secondly, there is the right of displaced persons to return to their homes and properties: the basic freedom of movement, as you said, to cross the dividing lines. Ownership of property and settlement should be at the centre of our policies and initiatives need to be undertaken to address these humanitarian and human rights issues independently of the outcome of any political settlement.
Thirdly, the hostilities in South Ossetia have proven that there is no such thing as a frozen conflict. The term frozen has a notion of appeasement. A lack of interest on the part of the international community may lead to chronicity and an unsettled conflict is a potential threat to peace and stability. One year after the conflict, I underline once more the successful role of the European Union and the French Presidency in achieving a speedy ceasefire and the mission which monitors it. The presence of European monitors is a guarantee that no side can claim from now on arbitrarily that the other has started hostilities. Efforts now should be diverted towards a political settlement, however difficult this is, and the political negotiations launched in Geneva immediately after the hostilities should be encouraged to continue.
We support the efforts for a new association agreement, under the framework of the Eastern Partnership, which goes beyond opportunities for trade and investment. We also support an agreement to facilitate the procedures for issuing short-stay visas and on readmission between the European Community and Georgia, and we are satisfied with the post-conflict assistance package, which is operating well.
Madam President, ladies and gentlemen, representatives of the Commission, we welcome the impartial and independent investigation of, and the subsequent report on, the 2008 conflict in Georgia, conducted by the International Fact-Finding Mission headed by the Swiss diplomat, Heidi Tagliavini. Before the outbreak of hostilities in South Ossetia on the night of 7 to 8 August 2008, which claimed many civilian lives, we had been witnesses to months of provocation from all sides. The Russian military intervention, including its invasion of Georgia, was disproportionate and unjustified. Both sides to the conflict were guilty of breaches of international humanitarian law, which has also been confirmed by the report and by various organisations, such as Human Rights Watch.
What are we to do now? Russia must fully honour the peace accord. First of all, it must withdraw from the areas it has occupied since 7 August 2008. It should provide immediate, free and unlimited access to South Ossetia to members of the EU Monitoring Mission and international agencies, including the UN, so that they are able to supervise the ceasefire and deliver humanitarian aid. Approximately 25 - 30 000 Georgians remain displaced in South Ossetia and the de facto authorities of South Ossetia must facilitate their return to their homes.
Georgia's territorial integrity must remain beyond question. There are, however, worrying signs of authoritarianism in Georgia. The abuse of the legal system by President Saakashvili, the mounting hostility towards any opposing views, the steadily diminishing freedom of speech and the sometimes confrontational nationalist rhetoric are all to Georgia's detriment. Georgia will only be able to return to the pro-European and democratic path and become attractive to other countries in the region if it upholds the ideals it embraced during the Rose Revolution. All actors should avail themselves bona fide of the opportunities presented by the Geneva negotiations. The situation in the Caucasus must be given serious attention at the next EU-Russia Summit.
Madam President, ladies and gentlemen, speaking on behalf of the Group of the Alliance of Liberals and Democrats for Europe, I have the opportunity to convey my approval to the rapporteur. The report has an extremely important role even if it only refutes the widespread myth - a myth spread by the Russian Federation - that Georgia started the war. At the same time, this report is balanced, and criticises both sides in the conflict, even saying that they could not prevent the conflict. The report is certainly significant because it very clearly states the fact that the Russian Federation - right from the start of the conflict - organised training on South Ossetian territory, and provided the South Ossetians with military technology and also other military equipment.
Another essential moment in this report is definitely the question of 'passportisation', which the Russian Federation has been implementing for many years, both in Abkhazia and in South Ossetia, and thus creating a conflict with international law, not to speak of the undermining of good neighbourly relations. Though the report says very clearly that this passportisation has not made the people living in South Ossetia or Abkhazia into citizens of the Russian Federation, only de jure are they still Georgian citizens and also because of this, the Russian Federation's claim that they were protecting or sending people to protect their citizens in South Ossetia definitely does not hold water. Another important part of the report is certainly the fact that it speaks of the ethnic cleansing on South Ossetian territory in the Georgian villages. This is a very important moment. Unfortunately, however, the report does not deal with the ethnic cleansing which the Russian Federation carried out in Abkhazia from 1991 when, because of Georgia's independence, almost a quarter of a million Georgians were forced to leave Abkhazia, their own country.
Also, finally, Madam President, I would like to say that the most important thing of all is, of course, the reference in the report to the fact that Georgia's independence, autonomy, sovereignty and territorial integrity must be respected. For us, the question today is can this really be done, and if we now, before long, are celebrating 20 years since the fall of the Berlin Wall, then I would like to ask, ladies and gentlemen, when will we be able to celebrate the day when Abkhazia and South Ossetia are united with Georgia?
on behalf of the Verts/ALE Group. - Madam President, I would like to join the previous speakers in warmly congratulating Mrs Tagliavini and her team for the report they were able to deliver.
The report made it very clear that both sides were responsible for the escalation to the conflict that finally took place in August 2008. It is clear that Russia had been building up a military presence in South Ossetia, which was Georgian territory. However, it is also clear that those provocations led to an overreaction by Georgia's President Saakashvili. It is important to have said that both sides were responsible, and we now have to look at how things can develop in the future. That was the very big achievement of this report. I also agree very much with everybody who has said that the territorial integrity of Georgia, and of all countries, has to be respected. International law has to be respected.
However, it is also important to look into some of the reasons: the aggressive language, xenophobic language and nationalistic language that were part of the build-up to this conflict. Another thing is to ask what the EU will do now. We have a monitoring mission, which is important, but it has to have access to all parts of Georgia in order to support displaced persons and others.
In our discussions now - the member of the Commission has suggested moving to a free trade zone with Georgia, and Parliament will be discussing microfinancial assistance for Georgia - it is clear that the EU also has to consider placing conditions on Georgia, for example, to reduce the amount of its military budget. The defence budget has been building up over recent years in Georgia, which is then short in other areas, such as social issues, civil society and media freedom. The EU has to monitor that very closely. In brief, it is important that the EU supports efforts to tone down the aggressive language, and financial assistance has to come with conditions.
Madam President, ladies and gentlemen, on behalf of the ECR Group and on behalf of the delegation of the European Parliament for cooperation with the Parliament of Georgia, of which I am the chair, I welcome the report which the Commission has submitted. The report is credible and has not been questioned by any of the parties to the conflict. We are monitoring the situation in Georgia closely and we are also monitoring details of the preparations for Georgia's membership in NATO. We fully back the territorial integrity and sovereignty of Georgia as an independent state. We cannot accept the idea that Georgia or any other country lies within the exclusive sphere of influence of the Russian Federation or of any other country. In connection with the military conflict which took place in Georgia a year ago, we are monitoring with great unease the situation in South Ossetia in particular. We are uneasy about the situation regarding adherence to ceasefire agreements and we are particularly uneasy about the situation of the refugees who were forced to leave their homes and who are unable to return. The EU's humanitarian assistance is unfortunately not getting through to Abkhazia and South Ossetia at the moment. Both ethnic Georgians and other inhabitants are suffering in these areas at present. It is also a matter of great regret to us that the independent peace observers sent to Georgia by the EU have not even been able to work in these areas.
The report states that both sides in the conflict violated international law. It is not our role to judge, but nonetheless it is clear from the report that the steps taken by the Russian Federation go far beyond the general concept of necessary defence. We are extremely concerned by the information on the ethnic cleansing and violence against civilian populations which took place both during and after the conflict, according to the report. In the future work of the inter-parliamentary committee, we will be supporting an immediate end to all violence, an immediate lifting of blockades preventing the delivery of humanitarian aid to those who really need it, access for international peace observers and the greatest possible alleviation of the impact of the conflict on innocent civilians. We will support all steps that lead to an ending of the conflict and to a restoration of the territorial integrity and sovereignty of Georgia.
Madam President, 'there are no winners,' says the worthwhile report by the commission of investigation on the armed conflict in Georgia in the summer of 2008. I do not share this conclusion.
Of course there was, and is, a winner: Russia. With the help of the Georgian President, the Kremlin is completing, resolutely and by military means, the political annexation of Abkhazia and South Ossetia. The loser is the Georgian State although, incidentally, it can console itself with the support of the Russian Orthodox Church, which continues to assert that Abkhazians and South Ossetians are Georgian citizens. I should like to emphasise this commendable stance on the part of the Moscow Patriarchate, which I am sure is an example for wavering Member States to follow.
The Tagliavini commission rightly criticises the mass provision of Russian passports to Georgian citizens in Abkhazia and South Ossetia as being contrary to international law. This erosion of Georgian sovereignty is currently being mirrored exactly by the erosion of Ukrainian national sovereignty in the Crimea, where Russia is handing out new passports liberally to Ukrainian citizens.
Therefore, an important political lesson that the European Union should draw from the Tagliavini report is that it should actively assist Kiev in the defence of its national independence against any of its neighbours. European projects in the Crimea are an excellent opportunity to do so, and the same is true in Georgia.
(DE) Madam President, the conflict in the Caucasus in 2008, also called the 5-day war, was a regrettable armed military conflict on Georgian territory between Georgia and Russia, which also affected the so-called 'renegade provinces' of South Ossetia and Abkhazia.
Due to what was unfortunately often one-sided reporting by the international media on the facts and background to the war, I should like to clarify a number of points: the US sharply condemned Russia's military action, describing it a demonstration of pure intimidation and power and defended Georgia's stance. The first thing that needs to said here is that Russia was not the aggressor and reacted to the war started by Saakashvili. He knew full well when he implemented his reunification programme that he was facing an all-powerful adversary, but he was counting on NATO and the US to cover his back, which is why he decided to wrest renegade provinces back by force.
Russia's reaction was doubtless excessive, but was taken in accordance with international law in a so-called self-defence situation. Thus, US support for Georgia was obviously not only aimed to protect the democratic right of self-determination, but also - it must be said - had military and political objectives, especially as Georgia was functioning as a strategic vassal state in the Caucasus on the Russian border.
The Georgians should be cautious in allowing the US to cover their back. You only have to think of Hungary in 1956, when the US again offered their support, as we know. In any event, the outcome was devastating: the Hungarians were abandoned by the western world in their fight for freedom.
Finally, I should like to refer to the report of 30 September 2009, in which the investigation committee set up by the EU Council of Ministers argued in detail that the justification under international law cited by the Georgians for the attack is invalid.
Madam President, Ms Heidi Tagliavini, head of the mission, wrote the following comments in a separate press summary: 'It must be said that the conflict of 2008 was predictable and preventable'; 'But the international community looked the other way, as if it had given up not only on solving the underlying conflict, but also on upholding an increasingly fragile cease-fire.' Who would prefer to uphold increasing uncertainty and armed violence with an openly approaching tragic outcome?
Ms Tagliavini noted three legal personalities as defining the indifferent international community: the United Nations, the OSCE and the European Union. Now we, the European Parliament, are among the three great hypocrites who saw, knew and did not want to prevent the recent bloody stage of that 17-year war.
Other main conclusions of the mission remain of global importance as well. They are: no more peacekeepers from a neighbouring country as they usually defend particular zones d'état but not peace. The impact of a great power's coercive politics and diplomacy against a small and unsubordinated neighbour should be considered, not to mention eventual loss of important parts of territory through creeping annexation. There are no winners in this conflict. When the international community is among the big losers, the political culture of cooperation has suffered.
Two more quotations: 'Established principles of international law such as respect for sovereignty and territorial integrity of states were ignored'; 'falling back from civilised standards of political interaction in Europe is a consequence'.
(The President cut off the speaker)
(SL) Madam President, Commissioner, I had the opportunity of visiting Tbilisi myself in September last year. The question of Georgia's territorial integrity and stability has a strong bearing on the stability of the region at large, which unfortunately has a stable history of instability. There is no one truth, there are several truths and they often contradict each other. When decision-making politicians lose hold of their senses, the consequences are unpredictable and wide-ranging. Direct and collateral damage is huge, but the consequences will affect innocent people first and foremost.
Neither interference by the major powers nor support for this or that side can lead to success. We need action that will restore and strengthen confidence, which is currently non-existent. The Caucasus is a complex region and, like the Balkans, has more history than it is able to digest and cope with. Quick fixes and xenophobia will never be a path to success. However, while disrespect for the rights and legitimate freedoms of minorities is the main cause of conflict, the causes are wider than that and include those of an economic nature, primarily energy and geopolitics. However, geopolitics demands that the major powers act responsibly, because grass always grows sparsely where the elephants roll. We have to teach those elephants the lesson that not all the grass is, or will ever be, theirs.
(PL) Madam President, I believe that the present debate has fallen into the pattern of focusing mainly on curing the symptoms resulting from the grave situation in Georgia. Georgia is currently a country where the European Union's reputation as a major force on the international scene is being decided. The truth of the matter is that nobody has honoured Mr Sarkozy's plan, and it has already been consigned to the historical archives; that Russia is persisting in its military integration of Abkhazia and Ossetia; and that the European Union will not be able to build its status as a power whose word commands respect as far as the situation in Georgia is concerned. The best evidence of this is that Commissioner Ferrero-Waldner is absent from today's debate, and only Mr Orban is putting forward the Commission's position. Mrs Wallis evidently does not believe the matter is sufficiently important, judging by the strict limits she has imposed on the speaking time allowed for this question.
(HU) This is an issue that concerns the major powers, although it is a human rights situation. As pawns in the major powers' games, civilians, minorities and democracy are always the victims in this situation. Where there is separation and division, security is replaced by uncertainty and guns do the talking instead of having negotiations. What can be done? The European Union must show some credibility. The EU must adopt a minorities policy which guarantees minorities the right to use their mother tongue, promote their culture and enjoy autonomy in France, Romania, Greece and Slovakia as well. The key to the situation in Russia, Georgia, South Ossetia and Abkhazia lies in the EU. The EU must come up with a solution and be able to set an example for these countries.
Madam President, although it is factually correct that President Saakashvili did indeed launch an attack on South Ossetia in 2008, this was only after provocation including severe economic sanctions and a build-up of Russian troops in the occupied territories.
The report does not seem in my view to fully reflect the fact of the disproportionate response by Russian forces, which involved bombing civilian areas of Georgia like Gori, and allowed systematic ethnic cleansing of Georgians from South Ossetia and the occupation of Georgian territory by Abkhazian forces.
Saakashvili, in my view, was indeed intemperate in seeking to regain control of sovereign Georgian territory, and made a terrible political mistake - though it was, after all, Georgian sovereign territory. However, Russia now is determined illegally to establish a sphere of influence in other countries in its neighbourhood, the so-called 'near abroad', which are, of course, sovereign territories which should be respected in international law.
Madam President, there is one conclusion to draw from the conflict, which is that the international community has, for far too long and too readily, agreed to the existence of so-called frozen conflicts which, as my colleague, Mr Kasoulides, has put it, equals appeasement. The central fact of this conflict is that Georgia did not invade Russian territory, whereas Russia invaded Georgian territory with massive military force and was about to occupy its capital. It was an unprecedented breach of international law and undermines the credibility of Russia as a reliable partner.
As international reaction to this invasion has remained ambiguous, Russia can feel itself a winner, which means that there is a likelihood of similar aggressions, for example, in the Crimea or even in the Baltic Sea area. Therefore, we need a clear commitment from the EU to be present in Georgia and to guarantee its free choice and territorial integrity. It will be of utmost importance to have a presence there.
Member of the Commission. - (RO) I would like to be very brief and start by saying that, as very many speakers have mentioned, the principle of Georgia's territorial integrity is crucial to the actions we carry out. It is a fundamental issue which we bear in mind in every measure we take.
I want to make it very clear by saying that the Commission will still continue in many different areas to support cooperation and ties with Georgia, enabling this country to advance and move closer to the European Union. This support and these efforts will be implemented, as has been said, in many areas.
We will continue to be present at the negotiations in Geneva where there is a political dialogue in which all the parties are involved. This is essential to resolving this situation. We will also continue to provide assistance to displaced persons. We are in the process, as well, of initiating negotiations on the association agreement, including a free trade agreement, which obviously includes issues related to easing the visa regime.
I would finally like to say that in preparing for these negotiations, we certainly want the authorities in Georgia to fulfil certain conditions and certain obligations deriving from the rule of law and from respect for human rights and for fundamental rights, definitely along with other economic conditions, and which are linked to trade exchanges.
The debate is closed.
(The sitting was suspended at 10.55 and resumed at 11.05)
(PT) Mr President, pursuant to Rule 151 of the Rules of Procedure, on personal statements, I would like to say that I feel that my name is used abusively in amendments to the budget regarding coercive abortion, which were tabled by Mr Deva and Mr Szymański. The amendment to which they refer, and which I submitted in an opinion on the report 'A special place for children in EU external action', said the following, and I quote:
'Calls on the EU to firmly pursue the elimination of all forms of discrimination against girls (since conception) and commit adequate resources to overcome the subsequent asymmetries'.
(PT) My text seeks to protect girls from discrimination before birth, namely against selective abortion based on sex, but does not aim to prevent all activity linked to termination of pregnancy.
My text is different, in its wording and in its aims, from that of Mr Deva and Mr Szymański in the amendments to this budget. It is therefore not right to draw a parallel between them and, still less, to mention my name in this regard, which I feel is a reprehensible attempt at political manipulation.
I shall vote against Amendments 727, 732 and 734, tabled by Mr Deva and Mr Szymański.